DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
To clarify the record, the present application is being examined under the pre-AIA  first to invent provisions.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mark A. Hollingsworth (Reg# 38,491) on February 17, 2022.
The application has been amended as follows: 
Claim 1 is amended to read:
An optical reader apparatus configured to detect epidermal ridges of a body part using specular reflection contrast detection, the optical reader apparatus comprising: 
a display comprising a transparent cover and a first substrate comprising an array of active pixels, the active pixels serving as an illuminator of the optical reader apparatus; 
a pinhole array comprising a first pinhole mask with an array of first pinholes; 
an optical sensor optically coupled to the display via the pinhole array and comprising an array of photosensors disposed on a second substrate and in a non-overlapping arrangement with the first pinholes, the array of photosensors configured to detect light reflected via specular reflection by the transparent cover, and the array of photosensors, the array of active 
a processor coupled to the display and the optical sensor, the processor configured to control reading of signals from the photosensors and to control illumination of selected active pixels in accordance with a predefined scanning pattern that covers a sensing region of the transparent cover during a body part reading operation.

Claim 10 is amended to read:
The apparatus of claim 1, wherein: 
The first substrate comprising the array of active pixels comprises a transparent substrate; the pinhole array comprises [[a]]the first pinhole mask affixed to a surface of the display adjacent the optical sensor, the first pinhole mask comprising [[an]]the array of first pinholes offset Amendment and Response Under 37 CFR §1.116Page 4 of 12Application No.:16/905,208Filing Date:June 18, 2020First Named Inventor: Haddad, W.from the array of photosensors and having a pitch corresponding to a pitch of the photosensors; and 
a dielectric material or fill gas is disposed within the first pinholes and between the first pinhole array and the second substrate supporting the photosensors, the dielectric material or fill gas having a refractive index substantially equivalent to that of transparent material of the display.

Claim 17 is amended to read:
An optical reader apparatus configured to detect epidermal ridges of a body part using specular reflection contrast detection, the apparatus comprising: 

a pinhole array comprising a first pinhole mask with an array of first pinholes; 
an optical sensor optically coupled to the display via the pinhole array and comprising an array of photosensors disposed on a second substrate, in a non-overlapping arrangement with the first pinholes, in an offset relationship with respect to the array of active pixels and to the pinhole array such that individual pixels of the array of active pixels, individual pinholes of the pinhole array, and individual photosensors of the array of photosensors are in an offset relationship within one another, the array of photosensors configured to detect light reflected via specular reflection by the transparent cover; and 
a processor coupled to the display and the optical sensor, the processor configured to control illumination of selected active pixels and reading of signals from the photosensors in accordance with a predefined scanning pattern that covers a sensing region of the transparent cover during a body part reading operation.









REASONS FOR ALLOWANCE
Claims 1-3, and 5-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In particular, the prior art references of record do not expressly teach the combination of all claim 1 element limitations as amended, or the combination of all claim 17 element limitations as amended.  Specifically, in regard to claim 1 the prior art of record at least does not expressly teach concept of an optical sensor optically coupled to the display via the pinhole array and comprising an array of photosensors disposed on a second substrate and in a non-overlapping arrangement with the first pinholes, the array of photosensors configured to detect light reflected via specular reflection by the transparent cover, and the array of photosensors, the array of active pixels, and the pinhole array are arranged in an offset relationship with respect to one another; and a processor coupled to the display and the optical sensor, the processor configured to control reading of signals from the photosensors and to control illumination of selected active pixels in accordance with a predefined scanning pattern that covers a sensing region of the transparent cover during a body part reading operation.  In addition, in regard to claim 17 the prior art of record at least does not expressly teach concept of an optical sensor optically coupled to the display via the pinhole array and comprising an array of photosensors disposed on a second substrate, in a non-overlapping arrangement with the first pinholes, in an offset relationship with respect to the array of active pixels and to the pinhole array such that individual pixels of the array of active pixels, individual pinholes of the pinhole array, and individual photosensors of the array of photosensors are in an offset relationship within one another, the array of photosensors configured to detect light reflected via specular reflection by the transparent cover; and a processor coupled to the display and the optical sensor, the processor .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621